John Grab, the owner of real estate in the village of New Rochelle, claiming to be aggrieved by a change of grade in the street in front of his property, instituted this proceeding for the purpose of securing damages which he claimed to have sustained. Such proceedings were had therein that the court, at Special Term, appointed three commissioners to ascertain the amount of the damages. From that order an appeal was taken to the Appellate Division, second department, where it was affirmed, and from that order a further appeal was taken to this court.
The appeal must be dismissed, for while the order is in a special proceeding, it is not a final order and, therefore, this court has not jurisdiction to review it. (Code Civil Procedure, § 190.)
The appeal should be dismissed, with costs.
All concur.
Appeal dismissed.